Citation Nr: 1760333	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  14-08 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an increased rating for acquired psych conditions to include post-traumatic stress disorder (PTSD) with major depression. 

2.  Entitlement to an increased rating for degenerative disk disease of the thoracic spine with degenerative spurring (DDD). 

3.  Entitlement to a total disability rating due to individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	James Fausone, Esq. 


ATTORNEY FOR THE BOARD

Joseph Montanye, Associate Counsel 

INTRODUCTION

The Veteran served in the United States Army from October 2000 to May 2008. 

This matter comes before the Board of Veterans' Appeals (Board) from an August 27, 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  The claim was most recently certified by the RO in Louisville, Kentucky.

This appeal was processed using both the Virtual VA paperless claims processing system and Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Appellant's case must take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes that additional evidence is contained in the electronic record that was not previously considered by the RO.  Specifically, the RO obtained additional VA treatment records and the Veteran was afforded two VA examinations in May 2014.  However, a supplemental statement of the case (SSOC) that considers this information has not been issued.  A SSOC will be furnished to the appellant if "the agency of original jurisdiction received additional pertinent evidence after a Statement of the Case has been issued".  38 C.F.R. § 19.31 (b).  As such, the additional evidence must be referred to the RO for review and preparation of an SSOC.

The Veteran's previous examinations for both PTSD and DDD have not been reviewed and commented on by the AOJ.  These most recent VA examinations are also old, both PTSD and DDD were last evaluated in May 2014.  It has been over three years since these examinations and, when performed, they commented on the fluid nature of both disabilities.  Given the passage of time, the examiner's characterization of the Veteran's disabilities severity as likely to change, and the Veteran's assertions that the examinations were inadequate, new examinations are required to correctly assess the current level of the Veteran's disability.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).

The Board further notes that the record reflects that the latest mailing to the Veteran was returned for an incorrect address.  The Veteran has notified VA of his address on multiple forms, but that is not the addressed used to notify the Veteran of his claim going to the Board.  The AOJ should verify the Veteran's address, send a copy of all documents formerly mailed to an incorrect address to the Veteran's current address, and document such in the Veteran's claims file.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and his attorney to clarify his correct address for the purposes of mailing notice and case information. 

2.  Ensure that all relevant VA records have been requested and uploaded to VBMS.  VA treatment records have been identified at VAMC's in both Bozeman, MT and Louisville, KY.  The AOJ must also ensure that previously obtained VA records contained in the legacy content management system is uploaded to VBMS. 

3.  Contact the Veteran and ensure any and all private physician records have been collected and uploaded to VBMS. 

4.  As the most recent VA examinations were held over three years ago, and their adequacy has been questioned, schedule a new PTSD examination, and DDD examination, each with the appropriate medical professional, to determine the current level of these disabilities.  Ensure that the examiner comments on the functional impact of the Veteran's service connected disabilities, especially as it relates to work.  The impact must be expressed both individually for each service connected disability and collectively, considering all service connected disabilities. 

5.  Following the completion of the above steps, readjudicate the claims.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

